CULPEPPER, Judge.
This is a companion case to Homer Bailes et al. v. Southern Farm Bureau Casualty Insurance Company et al., 252 So.2d 123, in which a separate decision is being rendered by us this date. The plaintiff, John Richard Gray, seeks damages for personal injuries which he sustained, and W. Rufus Gray seeks property damages to the automobile which he owned. Made defendants are Roscoe Methvin, father of the minor, James Donald Methvin, and his insurer, Southern Farm Bureau Casualty Insurance Company, and also Richard R. Hinds, Sr., father of the minor, Richard R. Hinds, Jr. Judgment was rendered in favor of John Richard Gray for the sum of $7,500 and in favor of W. Rufus Gray for the sum of $1,000 against Richard R. Hinds, Sr. only. Plaintiffs have appealed seeking judgment against Methvin and his liability insurer. Also, the plaintiff, John Richard Gray, seeks an increase in his award of $7,500 to at least the sum of $15,000.
For the reasons stated in the companion case, the request for judgment against Methvin and his liability insurer is rejected.
John Richard Gray suffered head injuries consisting of a concussion, fracture of a facial bone and lacerations and contusions ; also a dislocated right knee cap and *129general bruises and contusions of his body which caused temporary kidney and renal problems. He was in a coma following the accident on December 22, 1968 but finally responded to treatment and was released from the hospital on December 28, 1968. Later he returned to the hospital from June 16, 1969, through June 18, 1969, for surgery of the knee. At the time of the accident he was employed at the Town and Country Super Market in Coushatta, earning $89 per week, and he lost a total of 12 weeks’ wages or $1,068.
Apparently the trial judge considered the inability of Richard R. Hinds, Sr. to pay the judgments awarded in these cases as a factor in making a rather low award to John Richard Gray for his injuries. Under all of the circumstances, the award is not an abuse of the great discretion of the trial judge.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiffs appellants.
Affirmed.